Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147636(62)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
                                                                    SC: 147636
  In re K. FARRIS, Minor.                                           COA: 311967
                                                                    Antrim CC Family Division:
                                                                    10-005512-NA
  ______________________________/

          On order of the Chief Justice, the motion of respondent-appellant to extend the
  time for filing his brief on appeal is GRANTED. The brief will be accepted as timely
  filed if received on or before December 1, 2014.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 28, 2014Error!
                           R f
                                                                               Clerk